Citation Nr: 0006032	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-41 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967, and from January 1968 to January 1985.  This 
matter came to the Board of Veterans' Appeals (Board) from a 
January 1994 rating action which denied a rating in excess of 
40 percent for degenerative disc disease of the lumbar spine.  


FINDINGS OF FACT

1. All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2. The veteran's degenerative disc disease of the lumbar 
spine is manifested by chronic pain and mild 
radiculopathy, with recurring attacks intermittently 
relieved by medications and epidural steroid injections, 
and is no more than severely disabling.


CONCLUSION OF LAW

Under the schedular criteria, the veteran's degenerative disc 
disease of the lumbar spine is not more than 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was afforded VA examinations in April 1992.  The 
clinical findings on orthopedic examination showed deep 
tendon reflexes present at the ankles; knee reflexes could 
only be obtained by re-enforcement.  No paravertebral lumbar 
muscle spasm was noted.  Forward flexion was to 45 degrees, 
backward extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 25 degrees 
bilaterally.  Straight leg raising was positive to 45 degrees 
bilaterally, with objective evidence of pain on motion.  The 
diagnosis was lumbosacral strain.  On neurological 
examination, straight leg raising was positive at 20 degrees 
bilaterally.  The diagnosis was chronic low backache 
developing over 20 years with ill-defined radiation into each 
leg, but no reflex changes and no definite loss of strength 
or sensation.  The examiner noted that it was difficult to 
judge the intensity of pain in chronic situations, inasmuch 
as the most impressive diagnostic test was straight leg 
raising, which was difficult to judge.  X-rays of the lumbar 
spine revealed narrowing of the L5-S1 intervertebral disc 
space with marginal spurring compatible with disc pathology 
at that level.  The visualized bony structures were intact 
and otherwise remarkable.  There was slight straightening of 
the normal lordotic curve.  There was minimal spondylosis in 
the lower lumbar area at L5-S1 level.  

By rating action of September 1992, the RO granted an 
increased rating from 20 percent to 40 percent for the 
veteran's low back disability, effective February 1992.  

VA electromyography was performed in March 1993 to rule-out 
right lumbosacral radiculopathy.  It was noted that nerve 
conduction studies/electromyography performed in January 1992 
had demonstrated a single run of positive waves at the right 
L5 paraspinal level.  The examiner concluded that the current 
study was
abnormal, with electrophysiologic evidence of a right S-1 
radiculopathy. 

On VA orthopedic examination of August 1993, the veteran 
complained of chronic back pain, with lower back spasms, and 
numbness and weakness going down both legs in no specific 
dermatomal distribution.  On examination, he demonstrated 65 
degrees of forward flexion, with 30 degrees of lateral 
bending in either direction, and 15 degrees of extension.  
Straight leg raising was positive bilaterally with diffuse 
paresthesia going into both legs not following a dermatomal 
distribution.  Strength in the lower extremities was 5/5 
globally.  Deep tendon reflexes were absent bilaterally in 
the knees, and 1+ in the Achilles tendon.  The diagnosis was 
degenerative disc disease, and the examiner noted that there 
were subjective signs and symptoms of paresthesia that did 
not fit a specific dermal distribution, and there was no 
objective evidence of it.  X-rays did show evidence of disc 
disease.  

On VA neurological examination in August 1993, the veteran 
complained of chronic back pain which prevented him from 
performing any sort of strenuous activity; even sitting was 
difficult, particularly driving.  On examination, the deep 
tendon reflexes in the lower extremities were brisk and 
symmetrical, without pathologic responses.  Motor examination 
revealed 5/5 strength.  Sensory examination appeared intact 
to all modalities.  The diagnosis was degenerative disc 
disease of the lumbar spine with electrical evidence of L5-S1 
radiculopathy bilaterally.  

In his February 1994 Notice of Disagreement, the veteran 
stated that his low back disability had worsened, and was 
characterized by constant pain, demonstrable muscle spasm, 
and sciatic neuropathy, with little intermittent relief, thus 
warranting a 60 percent rating under 38 C.F.R. Part 4, 
Diagnostic Code 5293.  In his July 1994 Substantive Appeal, 
he argued that the medical evidence showed that he had 
pronounced intervertebral disc syndrome which supported a 60 
percent rating.

After VA electromyographic studies performed in June 1995 to 
rule-out lumbosacral radiculopathy, the examiner concluded 
that it was an abnormal study which was most consistent with 
mild bilateral S-1 radiculopathies.  VA outpatient records 
show that the veteran started to receive epidural steroid 
injections subsequently in 1995.  In November, it was noted 
that the last injection had provided relief of pain for 6 
months.  In December, he reported that the injection had not 
helped, and he was issued a TENS unit.  In December 1996, the 
injections were noted to have provided 4 months of pain 
relief.  The veteran currently received another injection, 
and the assessment was low back pain controlled with epidural 
steroid injections, although the examiner noted that he 
needed more frequent injections. 

On VA examination of March 1997, the veteran complained of 
chronic low back pain with numbness in the legs and feet 
which caused him to lose 7 days from work in the past year.   
He reported that the treatment of his condition had included 
physical therapy, various medications, and recent steroid 
injections every 5 to 6 months.  He also used Feldene once 
daily for relief.  He indicated that pain now radiated down 
both legs and was constant in nature, without flares, but was 
aggravated by overexertion and prolonged standing.  The 
numbness and tingling in his legs and feet had reportedly 
worsened from 2 years ago.  

On current examination, the pain was located around L5-S1, 
where point tenderness was present.  There was no paraspinal 
muscle spasm or evidence of pain on motion.  Straight leg 
raises were positive up to 90 degrees, and the veteran 
claimed numbness around the bilateral forefoot areas 
distally, with the right upper leg and thigh areas being less 
sensitive than the left.  Deep tendon reflexes were equal and 
active.  Motion was limited, with 90 degrees of forward 
flexion, 25 degrees of backward extension, 30 degrees of 
lateral flexion, and 25 degrees of rotation.  He could 
toe/heel walk, hop, squat and bear weight on each leg without 
objective evidence of pain.  

X-rays revealed degenerative disc disease associated with 
degenerative joint disease at L5-S1.  The diagnosis was 
history of degenerative disc disease of the lumbosacral spine 
with X-ray evidence of disease.  With respect to the 
guidelines provided by the U.S. Court of Appeals for Veterans 
Claims (Court) in the case DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examiner commented that any additional statements 
other than that mentioned in the above examination report 
would have to be of a purely speculative nature.  


II.  Legal Analysis

In this case, the Board finds that the veteran's claim is 
well-grounded.  The Court has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) 
(1999).  Appellate review discloses that the RO has also 
considered the propriety of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), finding that exceptional or 
unusual circumstances such as the frequent need for 
hospitalization or marked interference with employment were 
not present to a degree warranting submission of this case to 
the VA Under Secretary for Benefits or to the Director of the 
VA Compensation and Pension Service.  The Board concurs in 
this determination, and the veteran has not sought review of 
this decision.

Under the applicable criteria, disability evaluations are 
based upon the average impairment of earning capacity 
resulting from a disability.  38 U.S.C.A. § 1155.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Consideration is to be given 
to all other potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Under the circumstances, this Board 
decision has included a review of the entire record, but the 
focus will be on the most recent medical findings regarding 
the service-connected disability at issue.

Service connection is currently in effect for intervertebral 
disc syndrome under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293.  Under this Diagnostic Code, a 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  

A maximum rating of 40 percent is also warranted under 
Diagnostic Code 5295 for severe lumbosacral strain, and under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  Ratings in excess of 40 percent are not 
provided under those Codes.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent rating.  A 50 percent rating 
requires fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289.   

In DeLuca, the Court held that, in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40, and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Moreover, the Court held that a Diagnostic 
Code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1999) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Although Code 5293 is not based on limitation of motion, the 
VA General Counsel has held that, when a veteran receives 
less than the maximum evaluation under Code 5293 based on 
symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another Code pertaining to limitation of motion.  
VAOPGCPREC 36-97.  

Regarding the application of the schedular rating criteria 
and DeLuca, the Board finds that the evidence in this case 
does not indicate that a rating in excess of 40 percent for 
the veteran's back disability is warranted.  The range of the 
veteran's low back motion recorded on the examinations in 
1992, 1993, and 1997 indicates that such limitation is no 
more than slight-to-moderate, and on the 1997 examination the 
examiner commented that additional statements regarding 
DeLuca considerations would only be speculative in nature.  
As those clinical findings clearly do not show unfavorable 
ankylosis of the lumbar spine, a 50 percent rating under Code 
5289 is not warranted.   

Neither do the clinical and electromyographic findings in 
this case show pronounced intervertebral disc syndrome with 
persistent symptoms with little intermittent relief as is 
required for assignment of a 60 percent rating under Code 
5293.  The record does reflect the veteran's ongoing problems 
with chronic back pain and radiculopathy in both lower 
extremities, confirmed by the electromyography conducted in 
1995, but key clinical findings of demonstrable muscle spasm, 
an absent ankle jerk, and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, required to support a 60 percent rating 
under that Code have clearly not been shown by the record 
from 1992 to 1997.  

Specifically, deep tendon reflexes were present at the 
ankles, and there was no lumbar muscle spasm on VA 
examination of April 1992.  Although deep tendon reflexes 
were absent in the knees on VA orthopedic examination of 
August 1993, they were present in the Achilles tendon, and 
lower extremity strength was 5/5 bilaterally; on neurological 
examination the same day, the deep tendon reflexes in the 
lower extremities were brisk and symmetrical, without 
pathological responses.  VA medical records of November 1995, 
December 1996, and March 1997 clearly demonstrate that 
epidural steroid injections and other medications were 
providing the veteran several consecutive months of 
intermittent relief from his low back symptoms.  The most 
recent 1997 lumbar clinical findings showed no paraspinal 
muscle spasm or evidence of pain on motion, and deep tendon 
reflexes were equal and active.     

As the preponderance of the evidence is against the veteran's 
claim in this case, a rating in excess of the currently-
assigned 40 percent for degenerative disc disease of the 
lumbar spine is not warranted, and the appeal is denied. 


ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

